Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a method and a player for outputting an overlay that displays additional information on a 360-degree video.

Prior art was found for the claims as follows:
Wang Xin et al. [US 20180376125 A1: already of record] discloses the following claim limitations:
1. An image processing (i.e. The techniques described herein relate generally to video coding, and particularly to deriving composite tracks- ¶0003) method comprising: 
decoding an overlay (i.e. a decoding method for decoding video data- ¶0014…Some embodiments relate to an encoding method for encoding a composition operation for a plurality of sub-picture tracks. The method includes encoding three-dimensional video data, comprising encoding into a plurality of two-dimensional sub-picture tracks associated with a viewport- ¶0010); and 
5rendering the decoded overlay on a 360-degree video (i.e. The decoding device 110 also includes a renderer 114 for rendering the two-dimensional content back to a sphere- ¶0043, fig. 1…Generally, 3D content can be represented using spherical content to provide a 360 degree view of a scene (e.g., sometimes referred to as omnidirectional media content). While a number of views can be supported using the 3D sphere, an end user typically just views a portion of the content on the 3D sphere- ¶00046) on the basis of overlay-related information (i.e. decoding the composition of the composition operation comprises decoding the composition from the group consisting of a track overlay composition specifying an overlay operation and an order for overlaying each of the plurality of two-dimensional sub-picture tracks on the canvas; a track grid composition specifying a grid order for overlaying each of the plurality of two-dimensional sub-picture tracks on the canvas; and a track matrix composition specifying an order and a matrix used to overlay each of the plurality of two-dimensional sub-picture tracks on the canvas- ¶0017), 
However, Wang does not teach explicitly:
wherein the overlay-related information includes information based on a first structure for determining a position of a region in which the overlay is rendered and priority information based on a second structure for determining decoding orders between overlays.
In the same field of endeavor, Ahonen Timo Juhani et al. [US 20190037278 A1] discloses:
wherein the overlay-related information includes information based on a first structure (i.e. SphereRegionStruct- ¶0061) for determining a position of a region in which the overlay is rendered (i.e. A syntax structure, which may be referred to as SphereRegionStruct, may indicate the location of the sphere region, the rotation angle of the sphere region (e.g. around the axis that intersects the center of the coordinate system and the center of the sphere region), and/or the extents of the sphere region. The sample format of OMAF sphere region timed metadata may be referred to as SphereRegionSample and may comprise one or more SphereRegionStruct syntax structures- ¶0061) 
However, Wang and Ahonen do not teach explicitly:
	priority information based on a second structure for determining decoding orders between overlays.
In the same field of endeavor, Ikeuchi Yohei et al. [US 20110280552 A1: already of record]:
	priority information based on a second structure for determining decoding orders between overlays (i.e. the information which is the same within the code signals of the same view is, for example, priority_id and view_id in the H.264 MVC standard. Here, priority_id indicates a priority in decoding the code signals of the corresponding view. In other words, priority_id indicates the order of decoding the code signals of a plurality of views. Furthermore, view_id is information for identifying the code signals of the corresponding view. For example, "0" is assigned to a base view while "1, 2 . . . " are assigned to dependent views.).

Claim 8, apparatus claim 8 corresponds to method claim 1, and therefore Wang, Ahonen and Ikeuchi teach the same limitations as listed above.

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claims 1 and 8, “wherein control flags indicating whether control structures of the first structure and the second structure are present or not in a bitstream are signaled via the bitstream, and 
wherein whether each of the first structure and the second structure is present or not is determined based on each of the control flags corresponding to [[their]] respective indexes assiqned to the control structures”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 5-8 and 12-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488